DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 02/02/2022 has been entered.  No claims have been amended; no claims have been canceled (claims 1-13 were canceled in a previous amendment); and no new claims have been added.  Claims 14-33 remain pending in the application. 

Response to Arguments
Applicant’s Remarks filed on 02/02/2022 (hereinafter “Remarks”) with respect to allowability of claims 14-33 have been considered, but are unpersuasive.
On pages 9 of 14 through 11 of 14 of the Remarks, Applicant provides reasons why Applicant does not agree that the amendments to the independent claims also read on Applicant's FIG. 2.  In particular, Applicant provides reasons why the point labelled T1, F2 on annotated FIG. 2 on page 9  of 14 does not read on "the PUCCH structure abuts the PUSCH resource structure in the time domain at a common border time" with T1 being the common border time.
First, Applicant argues that T1 is not a common border time at which the PUCCH and PUSCH resource structures abut in the time domain because, in FIG. 2, the PUSCH resource structure does not extend to time T1.  Rather, Applicant argues, DM-RS resources begin at time T1 and the PUSCH resource structure begins after the end of the DM-RS resources.  Examiner respectfully disagrees.  In reference to FIG. 3, paragraph [0068] of Applicant's published application states that it can be seen that PUCCH moved into PUSCH may overlap with the DM-RS of PUSCH.  Even though the position of PUSCH DM-RS . . . These statements clearly 1 in the time domain.  This is true even though at T1 the resources in the PUSCH resource structure happen to be occupied by a DM-RS.
Second, Applicant argues that Examiner's interpretation of the term "abut" as "overlap" is overly broad and inconsistent with both the plain meaning and the specification's definition.  Examiner respectfully disagrees and asserts that Examiner's use of overlap is consistent with the claim language "abut . . . in the time domain at a common border time"  and "abut . . . in the frequency domain at a common border frequency."  In particular, annotated FIG. 2 on page 9 of 14 shows that the PUCCH resource structure abuts (i.e. shares a common border with) the PUSCH resource structure at point F2 (i.e. frequency corresponding to point F2).  Likewise, annotated FIG. 2 shows that the PUCCH resource structure abuts (i.e. shares a common border with) the PUSCH resource structure at time T1 (i.e. the time corresponding to point T1 where both the PUCCH resource structure and the PUSCH resource structure start).  In fact, annotated FIG. 2 shows that for at least part of the PUSCH frequency interval (i.e. the upper end of the PUSCH frequency interval at F2), the PUCCH resource structure abuts (i.e. shares a common border with) the PUSCH resource structure at any time along the line circled in red below (i.e. common border time where the PUCCH resource structure abuts the PUSCH resource structure.




    PNG
    media_image1.png
    332
    716
    media_image1.png
    Greyscale
[AltContent: oval]











Third, Applicant argues that even assuming that "the PUCCH and PUSCH overlap at F2" and that "the F2 at which they overlap, reads on 'for at least part of the PUSCH frequency interval"' as the Examiner found, this does not lead to the Examiner's conclusion that "at F2, the PUCCH resource structure abuts the PUSCH resource structure in the time domain at a common border time T1. . . there is no common border time at which the PUCCH resource structure abuts the PUSCH resource structure in the time domain in Appl. Fig. 2."  Examiner respectfully disagrees.  For the reasons set forth in the paragraph above, annotated FIG. 2 above clearly illustrates that for a part of the PUSCH frequency interval (F2), the PUCCH resource structure abuts the PUSCH resource structure in the time domain at a common border time TI at all points in time in the slot interval corresponding to the line circled in red.
Regarding the rejection of claim 1 in view of the UM reference, Applicant argues on page 12 of 14 
Even assuming that Um's PUSCH and PUCCH resources (annotated above) "abut" each other at frequency 'B' as the Examiner found, the independent claims require something very different, namely "the PUCCH As explained in the specification, two resources "abutting" in the time domain means having a common border that separates the two resources in the time domain. To the extent that "B" can be considered a common border, it is a common border frequency that separates Um's PUSCH and PUCCH resources in the frequency domain, not a "common border time" that separates Um's PUSCH and PUCCH resource "in the time domain" as the independent claims require. 

Examiner states above that two resources "abutting" in the time domain means having a common border that separates the two resources in the time domain.  In order for this to be true, the two resources would have to be adjacent (i.e. next to) each other in the time domain and share a common border in the time domain, such that the two resources are separated in time and share only the common border time.  See, for example, the figure below illustrating a first time period t1 – t2 for the PUCCH resource structure, a second and different time period t2 – t3 for the PUSCH resource structure, and the arrow pointing to the common border time t2 where the PUCCH resource structure abuts the PUSCH resource structure.  

[AltContent: arrow][AltContent: connector][AltContent: textbox (t)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: textbox (t1)][AltContent: rect][AltContent: rect]





However, Applicant's figures do not show that the PUCCH and PUSCH resource structures are separated in time, sharing only a common border time at which they abut.  Rather, Applicant’s Figures show that the PUCCH resource structures occupy the same time period as the PUSCH resource structure.   Therefore, the Examiner rejects Applicant arguments on page 12 of 14 quoted above.  

	On page 13 of 14, Applicant asserts that FIG. 10 of UM does not show that for a part of the PUSCH frequency interval, the PUCCH resource structure abuts the PUSCH resource structure in the time domain at a common border time.  Rather, Applicant asserts, Um’s PUCCH abuts either PUCCH or DMRS in the time domain at a common border time, e.g., between successive symbols.  However, as previously stated, this interpretation of “abuts” in the time domain at a common border time means that the PUSCH and PUCCH must be next to/adjacent to each other in the time domain and share a common border time, which is contrary to Applicant’s own FIGs. 2-6.  None of Applicant’s FIGs. 2-6 illustrate that the PUSCH or PUCCH ends and the PUCCH or PUSCH begins such that the PUSCH and PUCCH are next to/adjacent to/or abut each other in time at a common border time.  Paragraph [0038] of Applicant’s published application states “Generally, a resource structured being neighbored by another resource structure in a domain may also be referred to as abutting and/or bordering the other resource structure in the domain.  Applying this interpretation of abut to the independent claims, FIG. 10 of Um teaches that for a part of the PUSCH frequency interval, the PUCCH resource neighbors the PUSCH resource structure in the time domain at a common border time.  This is represented by letters A or B in annotated FIG. 10 of Um below (and any time along the border where the PUCCH and PUSCH resource structures meet).
	 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 14-18, 22-28 and 32-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by UM et al. (US PG Pub 2018/0317256 A1, hereinafter “UM”).
	Regarding claim 14, UM teaches a method for operating a user equipment (UE) (FIG. 5 UE 500; ¶ [0122]) in a radio access network (RAN) (¶ [0082] a UE is connected to a base station via a RAN), the method comprising: transmitting signaling (¶ [0239] The UE terminal transmit the configure subframe #(n+1) to the base station) on a Physical Uplink Control Channel (PUCCH) resource structure (FIG. 10 PUCCH resource transmitted in symbol #0 of slot #0) and on a Physical Uplink Shared Channel (PUSCH) resource structure (FIG. 10 PUSCH resource transmitted in symbol #0 of slot #0), wherein: the PUCCH resource structure covers a PUCCH time interval (FIG. 10 symbol #0 of slot #0) and a PUCCH frequency interval (FIG. 10 annotated below with letters D or E representing PUCCH frequency interval); the PUSCH resource structure covers a PUSCH time interval (FIG. 10 symbol #0 of slot #0) and a PUSCH frequency interval (FIG. 10 annotated below with letter C representing the PUCCH frequency interval); at least for a part of the PUCCH time interval, the PUCCH resource structure abuts the PUSCH resource structure in the frequency domain at a common border frequency  (FIG. 10 annotated below illustrating that in symbol #0 of slot #0, the lower PUCCH resource structure abuts the PUSCH resource structure in the frequency domain at common border frequency represented by letter B); for a part of the PUCCH frequency interval (the lower frequency of the PUSCH frequency interval and upper frequency of the PUCCH frequency interval, letter B in FIG. 10 annotated below, where the the PUCCH resource structure abuts the PUSCH resource structure in the time domain at a common border time (FIG. 10 annotated below illustrating that the PUCCH resource structure in symbol #0 of slot #0 abuts the PUSCH resource structure in symbol #0 of slot #0 at a common border time represented by the letter B).

    PNG
    media_image3.png
    523
    1046
    media_image3.png
    Greyscale

	Regarding claim 15, UM teaches wherein the PUCCH resource structure and the PUSCH resource structure are embedded in a scheduled resource structure (FIG. 10 illustrating that the PUCCH and PUSCH resource structures are embedded in scheduled resource structure slot #0) covering a time interval at least as long as the PUSCH time interval (FIG. 10 illustrating that slot #0 is at least as long as the symbol #0 time interval of the PUSCH).

Regarding claim 16, UM teaches wherein the scheduled resource structure, also includes one or more of the following: a Physical Downlink Control Channel (PDCCH) resource structure and/or a Demodulation Reference Symbol (DM-RS) resource structure (FIG. 10 either DMRS resource structure in symbol #2 of slot #0).

Regarding claim 17, UM teaches wherein the PUCCH resource structure abuts a DM-RS resource structure in the time domain at a common border time (FIG. 10 annotated below illustrates that the PUCCH resource structure abuts a DM-RS resource structure at common border time represented by letter G).

    PNG
    media_image4.png
    493
    1068
    media_image4.png
    Greyscale


Regarding claim 18, UM teaches wherein the scheduled resource structure also includes a second PUCCH resource structure (FIG. 10 PUCCH resource structure in symbol #1 of slot #0) covering a second PUCCH time interval (FIG. 10 time interval of symbol #1).

Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth for claim 14, including user equipment (UE) (FIG. 5 UE 500; ¶ [0122]) configured for operation in a radio access network (RAN), (¶ [0082] a UE is connected to a base station via a RAN) the user equipment comprising: transmitter circuitry (FIG. 5 transceiver 530); and processing circuitry operably coupled to the transmitter circuitry (FIG. 5 processor 510), whereby the processing circuitry and the transmitter circuitry are configured to perform operations (¶¶ [0089], [0090]).

Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth for claim 14, including a non-transitory, computer-readable medium (FIG. 5 memory 520) storing computer-executable instructions that, when executed by processing circuitry of a user equipment (UE), configure the UE to perform operations (¶ [0090]).
	
	Regarding claim 24, UM teaches a method for operating a network node (FIG. 5 base station 500) in a radio access network (RAN) (¶ [0082] a UE is connected to a base station via a RAN), the method comprising: receiving signaling (¶ [0239] The UE terminal transmit the configure subframe #(n+1) to the base station) on a Physical Uplink Control Channel (PUCCH) resource structure (FIG. 10 PUCCH resource transmitted in symbol #0 of slot #0) and on a Physical Uplink Shared Channel (PUSCH) resource structure (FIG. 10 PUSCH resource transmitted in symbol #0 of slot #0), wherein: the PUCCH resource structure covers a PUCCH time interval (FIG. 10 symbol #0 of slot #0) and a PUCCH frequency interval (FIG. 10 annotated below with letters D or E); the PUSCH resource structure covers a PUSCH time interval (FIG. 10 symbol #0 of slot #0) and a PUSCH frequency interval (FIG. 10 annotated below with letter C); at least for a part of the PUCCH time interval, the PUCCH resource structure abuts the PUSCH resource structure in the frequency domain at a common border frequency  (FIG. 10 annotated below illustrating that in symbol #0 of slot #0, the lower resource PUCCH resource structure abuts the PUSCH resource structure in the frequency domain at common border frequency represented by letter B); for a part of the PUCCH frequency interval (the lower frequency of the PUSCH frequency interval and upper frequency of the PUCCH frequency interval, letter B in FIG 10 annotated below, where the PUSCH and PUCCH overlap) the PUCCH resource structure abuts the PUSCH resource structure in the time domain at a common border time (FIG. 10 annotated below illustrating that the PUCCH resource structure in symbol #0 of slot #0 abuts the PUSCH resource structure in symbol #0 of slot #0 at a common border time represented by the letter B).


    PNG
    media_image4.png
    493
    1068
    media_image4.png
    Greyscale

Regarding claim 25, the claim is interpreted and rejected for the same reason as set forth for claim 15.

Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth for claim 16.

Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth for claim 17.

Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth for claim 18.

Regarding claim 32, the claim is interpreted and rejected for the same reason as set forth for claim 24, including a network node (FIG. 5 base station 500; ¶ [0122]) configured for operation a radio access network (RAN) (¶ [0082] a UE is connected to a base station via a RAN), the network node comprising: receiver circuitry (FIG. 5 transceiver 530); and processing circuitry operably coupled to the receiver circuitry (FIG. 5 processor 510), whereby the processing circuitry and the receiver circuitry are configured to perform operations (¶¶ [0089], [0090]).

Regarding claim 33, the claim is interpreted and rejected for the same reason as set forth for claim 24, including a non-transitory, computer-readable (FIG. 5 memory 520) storing computer-executable instructions that, when executed by processing circuitry of a network node, configure the network node to perform operations (¶ [0090]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 19-20 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over UM, in view of Ling et al. (US PG Pub 2017/0238304 A1, hereinafter “Ling”).
Regarding claim 19, UM does not teach wherein the second PUCCH time interval is longer than the PUCCH time interval.
In analogous art, Ling teaches wherein the second PUCCH time interval is longer than the PUCCH time interval (FIG. 6 illustrating second PUCCH 645 time interval spanning slot 615 is different than PUCCH 670 time interval spanning less than slot 615).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify UM for the UE to transmit PUCCHs with different time intervals as taught by Ling.  One would have been motivated to do so in order to enable the UE to transmit uplink control information having different lengths in different types of subframes depending on the type of information to be transmitted, thereby decreasing latency in the UE. (Ling, ¶ [0092])

Regarding claim 20, UM does not teach wherein the second PUCCH time interval overlaps with the PUCCH time interval.
In analogous art, Lin teaches wherein the second PUCCH time interval overlaps with the PUCCH time interval (FIG. 6 illustrating second PUCCH 645 time interval in slot 615 overlapping with PUCCH 670 time interval in slot 615).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify UM such that the UE transmits information in overlapping PUCCHs.  One would have been motivated to do so in order to enable the UE to maximize transmission of information in a subframe, thereby increasing the UE’s throughput.  

Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth for claim 19.

Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth for claim 20.

Claims 21 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over UM, in view of Gao et al. (US PG Pub 2014/0329555 A1, hereinafter “Gao”).
Regarding claim 21, UM does not teach wherein the PUCCH time interval extends in time beyond the scheduled resource structure.
In analogous art, Gao teaches wherein the PUCCH time interval extends in time beyond the scheduled resource structure (FIG. 3 illustrating CC1 where the PUCCH time interval extends in time beyond a sub-frame i (i.e. time interval) into subframe i + 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify UM to implement the teaching of Gao.  One would have been motivated to do so in order to control uplink power of transmissions by a UE in a subframe to lower interference between multiple UEs transmitting in a particular subframe, thereby ensuring quality of communications for multiple UEs. (Gao, ¶ [0003])

Regarding claim 31, the claim is interpreted and rejected for the same reason as set forth for claim 21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  US PG Pub 2018/0132229 A1 (Li) – discloses a method and apparatus for 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413